Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Claims 23-39 are allowed because Haller et al., Kim et al., Nishitani et al., or Lee et al. appear to be the closest prior art references.  However, theses references fail to teach the first and third pillars of the base-semiconductor-material comprising first and second charge-storage-device-contact-locations, respectively; the second pillar of the base-semiconductor-material comprising a bitline-contact-location; forming a first conductive structure coupled with the bitline-contact-location; forming second and third conductive structures coupled with the first and second charge-storage-device-contact-locations, respectively;  and forming a first insulative region between the first and second conductive structures, and forming a second insulative region between the second and third conductive structures;  the first and second insulative regions both comprising a first semiconductor material which is in a nonconductive configuration as in claim 23; the first and third pillars of the base-semiconductor-material comprising first and second charge-storage-device-contact-locations, respectively;  the second pillar of the base-semiconductor-material comprising a bitline-contact-location; the first gate gatedly coupling the bitline-contact-location with the first charge-storage-device-contact-location, and the second gate gatedly coupling the bitline-contact-location with the second 

configuration;  conductively doping the first and second semiconductor materials of the second portion of the stack while leaving the first and second semiconductor materials of the first portion of the stack in the nonconductive configuration;  removing the second semiconductor material and the insulative material from the first portion of the stack;  incorporating the 
conductively-doped first semiconductor material, the insulative material and the conductively-doped second semiconductor material into one or more transistor gates associated with the peripheral region;  forming a bitline coupled with the bitline-contact-location;  and forming charge-storage devices coupled with the charge-storage-device-contact-locations as in claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893